OPINION OF THE COURT
Memorandum.
Judgment, Supreme Court, Bronx County (McNab, J.), rendered on September 4, 1979, convicting defendant of robbery in the first and second degrees, and assault in the second degree (Indictment No. 2129/78), reversed, on the law and the facts, the indictment dismissed, and the matter remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50, not less than 30 days after service of a copy of this court’s order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required; and judgment of said court also rendered on September 4, 1979, convicting defendant of robbery in the second degree (Indictment No. 2130/78), reversed, on the *266law and the facts, counts 1, 3, 5 and 7 of the indictment dismissed without prejudice, and the case remanded for a new trial on counts 2, 4, 6 and 8.